 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   JORGE CORENA,                                  Case No. 1:16-cv-01025-LJO-EPG (PC)
 9                Plaintiff,                        NOTICE AND ORDER THAT INMATE
                                                    WITNESS IS NO LONGER NEEDED AS
10         v.                                       WITNESS IN THESE PROCEEDINGS,
                                                    AND THAT THE WRIT OF HABEAS
11   RODRIGUEZ, et al.,                             CORPUS AD TESTIFICANDUM IS
                                                    DISCHARGED
12                Defendants.
                                                    (ECF NO. 84)
13
                                                    As to Jorge Corena, #AI-8181
14

15          An evidentiary hearing in this case commenced on March 27, 2019, at 11:00 a.m., and
16   plaintiff Jorge Corena, inmate, has given testimony before the Court. Inmate witness Jorge
17   Corena, #AI-8181, is no longer needed by the Court as a witness in these proceedings, and the
18   Writ of Habeas Corpus Ad Testificandum as to this inmate, issued on March 7, 2019, is
19   HEREBY DISCHARGED.
20

21
     IT IS SO ORDERED.

22
        Dated:    March 27, 2019                            /s/
23                                                   UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
